DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see remarks page 7, filed 08/01/2022, with respect to interpretation of claims 13-17 under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under 35 USC 112(f) has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is allowable because applicant has included the allowable subject matter of objected dependent claim 7 into the independent claim 1. the combination of available prior art fails to express the limitation, “wherein the generating of the depth map image data comprises: extracting and down-sampling a feature of the input image data; and performing a concatenation operation on the extracted feature and performing up-sampling on the feature with reference to a size of the input image data to generate the depth map image data.”

Independent claims 8 and 13 are allowable because applicant has included the allowable subject matter of objected dependent claim 7 into the independent claim 8. the combination of available prior art fails to express the limitation, “extracting and down-sampling a feature of the input image data, and performing a concatenation operation on the extracted feature and performing up-sampling on the feature with reference to a size of the input image data;.”
Dependent claims 2-6, 9-12 and 14-18 are allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al. ( US patent Publication: 20140211286, “Nam”) teaches limitation of claim 5, wherein the generating of the hologram data comprises calculating the complex value hologram by using a fast Fourier transform (FFT)-based computer-generated hologram (CGH) equation.  (“[0010] Another object of the present invention is to provide an apparatus and a method for generating a digital hologram based on depth map information, which reduce errors and improve quality in reproducing 3D stereoscopic information in a CGH generating method of the digital hologram by processing 3D depth information for each depth-level which is required to implement 2D fast Fourier transform (hereinafter, referred to as FFT) of Fresnel diffraction capable of effectively improving a generation speed of the digital hologram.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612